DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The objection to claim 1 (at par. 1-2 of the 10/15/2021 Office action) is withdrawn in light of applicant’s 01/12/2022 amendments.
The rejection of claims 1-11 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, as being indefinite (at par. 3-5 of the 10/15/2021 Office action), is withdrawn in light of applicant’s 01/12/2022 amendments.
The rejection of claims 1-11 under 35 USC § 103 over VAN DER BEEK (WO 2010/027259 A1), in view of KUSLYS (US 7,776,332 B1), and further in view of BOVETTO (US 2009/0035437 A1) (at par. 6-22of the 10/15/2021 Office action), is withdrawn in light of applicant’s 01/12/2022 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is VAN DER BEEK (WO 2010/027259 A1, Publ. Mar. 11, 2010; on 04/10/2020 IDS; hereinafter, “Van Der Beek”).  Van Der Beek is directed to nutritional compositions with coated lipid globules.  Van Der Beek, title & abstract.  In this regard, Van Der Beek teaches an infant formulation (Van Der Beek, p. 37, ln. 10-25, Ex 4), whereby it is noted:
533 g digestible carbohydrates per 4810 kcal (Van Der Beek, p. 37, ln. 11-12, Ex 4), which is 11 g per 100 kcal, relates to the requirement of independent claim 1 for “carbohydrates,” wherein the composition contains “(iii) 10 to 12 g carbohydrates per 100 kcal”;
255 g lipid per 4810 kcal (Van Der Beek, p. 37, ln. 11, Ex 4) is about 5.3 g lipid per 100 kcal, relates to the requirement of independent claim 1 for a “lipid,” wherein the composition contains “(i) 4.4 to 6.0 g lipid per 100 kcal”;
6, ln. 25), and “a coating comprising said phospholipids or polar lipids” (Van Der Beek, abstract), which relates to the requirement of independent claim 1 for “wherein the lipid is present in lipid globules, having: (a) a volume-weighted mode diameter of at least 1.0 μm; and (b) a phospholipid coating, wherein the infant formula comprises at least 0.5 wt.% phospholipids based on total lipid”; and
 “[i]n order to meet the caloric requirements of the infant, the composition preferably comprises 50 to 200 kcal/100 ml liquid” (Van Der Beek, p. 23, ln. 20-21), relates to the requirements of independent claim 1 for “a caloric density between 95 to 115 kcal per 100 ml.”
With regard to a patient population, Van Der Beek teaches that the composition is suitable for “infants which are prematurely born or which are small for gestational age”:
Preferably the composition is to be used in infants which are prematurely born or which are small for gestational age.  These infants experience after birth a catch up growth, which is an extra risk for developing obesity and/or too much fat mass later in life.  Preferably the composition is to be used in infants which are large for gestational age. These infants have an increased risk of developing obesity and/or too much fat mass later in life.  Preferably the composition is to be used in infants born from mothers who suffer from obesity and/or diabetes.  Such infants have an increased risk of developing obesity and/or too much fat mass later in life.
(Van Der Beek, p. 24, ln. 26 to p. 25, ln. 2).  However, Van Der Beek DOES NOT TEACH the particular patient population of claim 1 of “preterm infants, defined as born before 37 weeks pregnancy of the mother” requiring “controlled catch-up growth,” which is “defined as a weight gain adjusted for length of<0.5 SD score within three months, wherein the three months are the first three months after term age for preterm infants and after birth for small for gestational age infants, and is defined as a weight gain adjusted for length of< 0.5 SD score within three months after start of recovery for infants with retarded growth due to physical or mental stress after birth which is the first three months after the growth retardation due to mental or physical stress has stopped.”  Thus, the instant claims are distinguishable from Van der Beek.

Conclusion
Claims 1-11 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611